Citation Nr: 9929663	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-17 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to an effective date prior to May 21, 1993, 
for the grant of service connection for bilateral hearing 
loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDINGS OF FACT

1.  VA audiometric test results obtained in April 1997 equate 
to level VI hearing in the right ear and level I hearing in 
the left ear. 

2.  VA audiometric test results obtained in March 1999 equate 
to level IV hearing in the right ear and level II hearing in 
the left ear. 

3.  The veteran's original claim for service connection for 
bilateral hearing loss was received by VA on May 21, 1993.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.87, Diagnostic Code 6100 (1999).

2.  The requirements for an effective date prior to May 21, 
1993, for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating, Bilateral Hearing Loss 

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is also 
satisfied that all relevant facts needed to adjudicate a 
schedular evaluation of the veteran's bilateral hearing loss 
have been properly developed, and that no further assistance 
is required on this issue to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155.  
Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In a February 1997 decision, the Board granted service 
connection for bilateral hearing loss.  In a March 1997 
rating decision, the RO assigned a noncompensable disability 
evaluation therefor, effective May 21, 1993, the date the 
veteran filed his original related service connection claim.  

With respect to an initial rating assigned following a grant 
of service connection, separate ("staged") ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second (Hertz).  To evaluate the degree of disability for 
bilateral service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85, Codes 6100-6110.   

The Board observes that certain regulatory changes were 
recently made to the criteria for evaluating audiological 
disabilities, as included in 38 C.F.R. §§ 4.85-4.87.  These 
changes were made effective as of June 10, 1999.  See 64 Fed. 
Reg. 25202-25210 (1999).  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  But see Rhodan v. West, 12 Vet. App. 55, 
57 (1998) (where compensation is awarded or increased 
pursuant to an act of Congress or an administrative issue, 
the effective date of an award or increase shall not be 
earlier than the effective date of the act of Congress or the 
administrative issue); 38 U.S.C.A. § 5110(g) (West 1991). 

The Board observes that the summary information accompanying 
the regulatory changes to the criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment," the 
regulatory changes do not constitute liberalizing provisions.  
Id. at 25204.  The "unusual patterns of hearing impairment" 
include cases where the pure tone thresholds at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, or where the pure tone thresholds are 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  The Board observes that the RO has not yet had 
an opportunity to apply the regulatory changes noted above to 
the veteran's case.  However, as such regulatory changes 
would not materially affect the outcome of this case because 
the veteran's hearing loss, described below, does not fit 
either of the "unusual patterns of hearing impairment" set 
forth in the revised regulations, the application of these 
regulatory changes does not result in prejudice to the 
veteran.  See generally Bernard v. Brown, 4 Vet. App. 384 
(1994).

The RO has assigned a noncompensable evaluation to the 
service-connected bilateral hearing loss pursuant to 
Diagnostic Code 6100.  An April 1997 VA audiological 
evaluation report reflects that the average pure tone 
threshold level, in decibels, was 68 for the right ear and 53 
for the left ear.  Speech recognition ability was 72 percent 
in the right ear and 100 percent for the left ear.  These 
results equate to level VI in the right ear and I in the left 
ear, which warrants a noncompensable rating under Code 6100 
of the rating schedule.  On a March 1999 VA audiological 
examination, the average pure tone threshold level, in 
decibels, was 73 in the right ear and 54 in the left ear.  
Speech recognition ability was 80 percent in the right ear 
and 84 percent in the left ear.  These results equate to 
level IV in the right ear and level II in the left ear, which 
warrants a noncompensable rating under Code 6100 of the 
rating schedule.  Accordingly, the assignment of an increased 
rating for the veteran's service-connected bilateral hearing 
loss is not in order.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.87, Part 4, Diagnostic Code 6100.

In reaching the foregoing determination, the Board would 
point out that the propriety of assigning a noncompensable 
rating for service-connected hearing loss by means of a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluation has been 
upheld by the United States Court of Appeals for Veterans 
Claims.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Finally, the Board observes that the two above-cited VA 
audiometric examinations reflected a nearly identical level 
of disability.  In addition, the results of a VA audiometric 
examination afforded the veteran in March 1996 reflect level 
II and I hearing in the right and left ears, respectively, 
indicative of better overall hearing acuity than that shown 
on either subsequent VA audiogram.  Therefore, a higher 
('staged') rating is not warranted for any period of time 
from May 21, 1993, due to significant change in the level of 
disability. Fenderson.


II.  Earlier Effective Date for the Award of  Service 
Connection for Bilateral Hearing Loss

The statutory provisions for the determination of the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim shall be fixed in accordance with the facts 
found but shall not be earlier than the date of receipt of an 
application therefor.  However, if the application is 
received within one year from the date of discharge or 
release from service, the effective date of an award for 
disability compensation to the veteran shall be the day 
following the date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1).  See Wright v. Gober, 10 Vet. App. 343, 346-48 
(1997); see also 38 C.F.R. § 3.400(b)(2).  Generally, a 
specific claim in the form prescribed by VA must be filed in 
order for VA benefits to be paid.  See 38 C.F.R. §§ 3.160(b), 
3.151(a) (1999).  Under certain circumstances, VA medical 
records may constitute an informal claim for increase or to 
reopen a compensation claim under 38 C.F.R. § 3.157 (1999), 
but this provision is not for application in an initial 
compensation claim for a disability.  

The veteran's DD Form 214 indicates that he was separated 
from active military service on February 26, 1946.  His 
initial claim for service connection for bilateral hearing 
loss was received at the RO on May 21, 1993, and the Board 
observes that no submissions were received prior to that date 
indicating that the veteran sought service connection for 
this disability.  Such date (i.e., May 21, 1993), then, is, 
in accordance with the law and regulations set forth above, 
the proper effective date for his award of service connection 
for bilateral hearing loss.  Given such consideration, and 
since the law rather than the evidence is dispositive of the 
resolution of this issue on appeal, the claim for an 
effective date earlier than May 21, 1993, for the veteran's 
award of service connection for bilateral hearing loss is 
without legal merit and is, accordingly, denied.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  


ORDER

An increased rating for bilateral hearing loss is denied. 

An effective date prior to May 21, 1993, for the grant of 
service connection for bilateral hearing loss is denied.


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals



 

